[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ARTICULATION
In response to the plaintiff's motion the Court articulates its decision of August 13, 1998 as follows:
Each party shall be assigned the automobile presently in his or her possession. Specifically the plaintiff shall be the sole owner of the 1995 Saturn and the defendant shall be the sole owner of the Oldsmobile in his possession.
Each party shall be solely responsible for any encumbrances on the motor vehicle assigned to that party and shall hold the other harmless from any loans or costs associated with the vehicle so assigned.
The parties shall promptly execute any documents necessary to effectuate any necessary changes in registration and/or ownership.
Klaczak, J.